DETAILED ACTION
Claims 1-3, and 7-15 are pending. Claims 5 and 6 have been cancelled.
This action is in response to the amendment filed 9/27/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9/27/2021 have been fully considered but they are not persuasive.
Applicants argument that Kaneko or Wepfer do not teach, “the plunger comprises a first cylinder of revolution, a second cylinder of revolution and a third cylinder of revolution which are all cylinders of revolution about the axis of symmetry, the second cylinder of revolution having a smaller radius than a radius of the first cylinder of revolution and the third cylinder of revolution having a smaller radius than a radius of the second cylinder of revolution, wherein the third cylinder of revolution projects from the second cylinder of revolution along the axis of symmetry” is not persuasive, since as shown below the newly recited structure remains to be present in the prior art. 
Kaneko in Figure 4, discloses the newly recited structure, the plunger comprises a first cylinder (at 42, see amended Fig. 3,4, below) of revolution, a second cylinder (at 40) of revolution and a third cylinder (at 41) of revolution which are all cylinders of revolution about the axis of symmetry, the second cylinder of revolution having a smaller radius than a radius of the first cylinder of revolution and the third cylinder of revolution having a smaller radius than a radius of the second cylinder of revolution, 

    PNG
    media_image1.png
    471
    736
    media_image1.png
    Greyscale

Wepfer further discloses the plunger comprises a first cylinder (at 68, see amended Fig. 3, below) of revolution, a second cylinder (at 74) of revolution and a third cylinder (at 72) of revolution which are all cylinders of revolution about the axis of symmetry, the second cylinder of revolution having a smaller radius than a radius of the first cylinder of revolution and the third cylinder of revolution having a smaller radius than a radius of the second cylinder of revolution, wherein the third cylinder of revolution projects from the second cylinder of revolution along the axis of symmetry (the third cylinder protrudes from the second cylinder towards the first cylinder as shown in figure 3).

    PNG
    media_image2.png
    963
    975
    media_image2.png
    Greyscale

Since applicant’s amendment necessitated the new grounds for rejection, the action is made Final.
Drawings
The drawings were received on 9/27/2021.  These drawings are accepted.
Claim Objections
Claim 13 is objected to because of the following informalities:  “with ventilation” should be - -with the ventilation- -, and “regulator ventilation” should be - - regulator in the ventilation- -.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
Applicant’s amendment overcomes the prior 112 rejections.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 7, 9, 10, and 13 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kaneko (US 7806135).  
Regarding claim 1, Kaneko discloses a ventilation flow rate regulator (1, See Figs. 1-11), the ventilation flow rate regulator comprising a plunger (4) adapted to be mounted in a ventilation line (the regulator is mounted in 401 as shown), the plunger having at least one peripheral orifice (the opening at 46) and at least one non- central internal orifice (44) which is closer to an axis of symmetry (the inherent longitudinal centerline axis) of the plunger than the peripheral orifice, the non-central internal orifice having a section (the opening/orifice is situated perpendicular to the centerline axis as shown in Fig. 4) perpendicular to the axis of symmetry which is smaller than any section of the peripheral orifice  perpendicular to the axis of symmetry (as shown in Fig. 4, the orifice 44 is much smaller than the orifice at 46). (The term “orifice” being interpreted using a broadest reasonable interpretation as an opening, open space or gap).  


    PNG
    media_image3.png
    1069
    870
    media_image3.png
    Greyscale


Regarding claim 7, Kaneko discloses a ventilation system (1,401) comprising a ventilation line (401) and the ventilation flow rate regulator (1) according to claim 1.

Regarding claim 9, Kaneko discloses at least one ventilation valve (7), wherein the regulator (4) is arranged downstream of the ventilation valve, by reference to a direction of gas leaving the tank. Regarding claim 1, relative to claim 9, in this case the regulator is  item 4, as shown in Figure 10,11, where 4 is disclosed as being “constructed in the same manner as that of the variable flow valve in Example No.1” (col. 16,lns. 34-42).

Regarding claim 10, Kaneko discloses a pressurized vehicle tank (400), equipped with the ventilation flow rate regulator (1) according to claim 1. 

Regarding claim 13, Kaneko discloses a pressurized vehicle tank (400), equipped with the ventilation flow rate regulator ventilation system (1,401) according to claim 7.





Claim(s) 1-4, 7, 8, 11, 14 and 15 are rejected under 35 U.S.C. 102a1 as being anticipated by Wepfer (US 9091429). 
 	Regarding claim 1, Wepfer discloses a ventilation flow rate regulator (68,72,76 See Figs. 2,3), the regulator comprising a plunger (68) adapted to be mounted in a ventilation line (58), the plunger having at least one peripheral orifice (the larger opening at 70 near the outermost diameter at 68) and at least one non- central internal orifice (the smaller orifice 70) which is closer to an axis of symmetry (the inherent longitudinal centerline axis) of the plunger than the peripheral orifice, the non-central internal orifice having a section (the opening/orifice is situated perpendicular to the centerline axis as shown in Fig. 2) perpendicular to the axis of symmetry which is smaller than any section of the peripheral orifice  perpendicular to the axis of symmetry (as shown in Fig. 2, the inner smaller orifice 70 is much smaller than the outer larger orifice 70). 
  Wepfer further discloses the plunger comprises a first cylinder (at 68, see amended Fig. 3, below) of revolution, a second cylinder (at 74) of revolution and a third cylinder (at 72) of revolution which are all cylinders of revolution about the axis of symmetry, the second cylinder of revolution having a smaller radius than a radius of the first cylinder of revolution and the third cylinder of revolution having a smaller radius than a radius of the second cylinder of revolution (the radii of the respective cylinders are smaller due to the diameter of the cylinders), wherein the third cylinder of revolution projects from the second cylinder of revolution along the axis of symmetry (the third cylinder protrudes from the second cylinder towards the first cylinder as shown in figure 3).

    PNG
    media_image4.png
    868
    883
    media_image4.png
    Greyscale



Regarding claim 2, Wepfer discloses the plunger comprises at least two non-central internal orifices (see Fig. 2, showing 12 smaller non-central internal orifices).



Regarding claim 4, Wepfer discloses the plunger comprises a plurality of peripheral orifices (as shown in Fig. 2, 12 larger orifices are shown).

Regarding claim 7, Wepfer discloses a ventilation system (50,68,76) comprising a ventilation line (50) and the ventilation flow rate regulator (68,76) according to claim 1. 

Regarding claim 8, Wepfer discloses the ventilation line has an abutment (the bottom surface of 50) and the plunger is adapted to abut against the abutment when a flow rate of gas leaving the tank rises above a predetermined threshold (col. 4, lns. 39-47), so that gas leaving the tank can only flow from a portion of the ventilation line upstream of the ventilation flow rate regulator, by reference to a direction of gas leaving the tank, to a portion (the upper portion at 50, see Fig. 5) of the ventilation line downstream of the ventilation flow rate regulator, by reference to the direction of gas leaving the tank, through the non-central internal orifices (col. 4, lns. 47-53).

Regarding claim 11, Wepfer discloses the plunger comprises eight peripheral orifices (as shown in Fig. 2).



Regarding claim 15, Wepfer discloses the third cylinder of revolution of said plunger projects into the ventilation line (as shown in Figures 2, 4 and 5, the third cylinder 74 projects through the ventilation line 50). When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). See MPEP 2125. Here, the drawings clearly show the third cylinder of revolution of said plunger projects into the ventilation line (as shown in Figures 2, 4 and 5, the third cylinder 74 is interpreted as projecting through the ventilation line 50, since the first cylinder 68 is connected to the second cylinder 74 and they move together as they are integrally formed as shown in Fig. 3), in the Wepfer reference.

	







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wepfer '429.
 	Regarding claims 10 and 13, Official Notice is hereby taken that it is widely known and notoriously old in the art to use steam generators on vehicles in the form large ships, and therefore Wepfer discloses a “pressurized vehicle tank” (10,15,14) as discussed in claim 1, however this vehicle would be silent to having the ventilation flow rate regulator as in claim 1. 
 	Wepfer discloses the use of a ventilation flow rate regulator (68,72) on a steam generator as in claim 1.
 	It would have been obvious to one having ordinary skill in the art before the 

effective filing date of the claimed invention to employ a ventilation flow rate regulator as 

taught by Wepfer into the well known vehicle system, to have a regulator and regulator system which reduces pressure loss through the system and thereby increases overall operating efficiency (Wepfer, Col.1, lns, 55-65).



Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 20040084081) in view of Wepfer '429.
Liu discloses the use of a ventilation valve (32, see Fig. 5) upstream of a steam generator (107).
Liu is silent to having the ventilation flow rate regulator is arranged downstream of the ventilation valve, by reference to a direction of gas leaving the tank.
 	Wepfer discloses the use of a ventilation flow rate regulator (68,72) on a steam generator as in claim 1.
 	It would have been obvious to one having ordinary skill in the art before the 

effective filing date of the claimed invention to employ a ventilation flow rate regulator as 

taught by Wepfer into the device of Liu, to have a ventilation flow rate regulator and regulator system which reduces pressure loss through the system and thereby increases overall operating efficiency (Wepfer, Col.1, lns, 55-65).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712.  The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 or Mary McManmon 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 

	
	
/CRAIG J PRICE/           Primary Examiner, Art Unit 3753